DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I in the reply filed on February 17, 2021 is acknowledged.  The traversal is on the ground(s) that no undue burden exists to examine the two different inventions.  This is not found persuasive because where the inventions as claimed are shown to be independent or distinct and the establishment of search burden, under the criteria of MPEP § 808.02 has been meet. The requirement is that the examiner must show by appropriate explanation one of the following:
(A)    Separate classification thereof:  This shows that each invention has
attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. In this case, separate classification was shown.
(B)    A separate status in the art: Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. In this case, each invention can be shown to have formed a separate subject for inventive effort, as evidenced by the instant specification, the inventors recognized separate inventive efforts.
(C)    A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or 
The requirement is still deemed proper because the requirements for establishing a burden has been met; and is the restriction is therefore made FINAL.
3.	Claims 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 17, 2021.

Claim Status
4.	 Claims 23-28 are withdrawn from consideration. Claims 1-22 are under consideration in this Office Action.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on February 17, 2021 and January 23, 2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
6.	Claim 16 is objected to because of the following informalities:  Abbreviations like PEI should be spelled out when used for the first time in a chain of claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 9 recites the limitation "the wash buffer" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
B) Claim 10 recites the limitation "the elution buffer" in the claim.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-6, 11-13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siegel et al., (WO2000023792 published April 2000; priority to Oct. 1998).
The claims are drawn to a method for concentrating a pathogen present in a biological sample obtained from a subject who is suspected of being infected with said pathogen, the method comprising: (a) contacting the biological sample obtained from the subject with an adsorption media under conditions to form an adhering complex comprising the adsorption media and said pathogen; (b) separating the adhering complex from components of the sample that are not included in the complex while maintaining the complex; and (c) collecting pathogens of the adhering complex.
Siegel et al., teach a rapid, highly sensitive method of concentrating and detecting microorganisms in a sample is needed in the art. Such a method of 
   Furthermore, the present invention provides for the ability to selectively capture microorganisms and then enrich in situ the captured microorganisms on the matrix without hindering the ability of the microorganisms to replicate and, in fact, enhancing the growth of the microorganism. The physical properties of the matrix employed according to the present invention enable its performance under conditions that Immuno 

Figure 1 is an illustrative diagram of one mode of operation of a method of the present invention using an immunoconcentrator ("IC"), such as cellulose binding domain immunoconcentrator ("CBD-IC") which contains am appropriate matrix, such as cellulosic or chitin matrix to which is bound a microorganism affinity receptor, such as a CBP- or CBD microorganism affinity receptor conjugate. Additionally, the figures [figures 13, 14,} use Dynal ® Dynabeads wherein Dynabeads are superparamagnetic particles, meaning that they exhibit magnetic properties.  Siegel et al., teach a method for concentrating pathogens by an adsorption media having a solid substrate in that it is “a method for concentrating a particular microorganism or microorganisms of interest in a sample is provided and effected by contacting the sample with a matrix to which is bound an affinity receptor specific for the particular microorganism or microorganisms, the affinity receptor and the matrix being selected so as to allow capture of the microorganism or microorganisms to the matrix via the affinity receptor when present in the sample at a concentration of ultra low levels, thereby obviating the need for a prolonged pre-enrichment step, and in some cases obviating altogether the need for a pre-enrichment step, of the microorganism or microorganisms in the sample” (see Abstract).  Siegel et al., teach the substrate (e.g. matrix) is “a porous matrix and a non-porous matrix” (e.g.  beads) that can be polyethylene (see page 9 line 12) whereby an affinity receptor is directly bound to said matrix whereby the receptor is a matrix binding 
 Siegel et al., teach a wash step using saline (see page 46 lines 21-26).  Siegel teaches the sample may be a biological sample (see page 7 line 8 and page 6 lines 16-18).  The method may be used in the clinical setting for immunoconcentrating and detecting microorganisms from samples from patients such as stool, as well as body fluids such as blood, urine, saliva and other bodily fluids or solubilized patient samples for use in hospitals or in a doctor's office [Medical Industry].  The method can be used to concentrate and detect contaminants such as Legionella, Clostridium, Pseudomonas, coliforms, Escherichia coli, Salmonella, Campylohacter, etc. [Medical Industry]. 
Therefore, Siegel et al., disclose the instant claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teachd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-6, 9-14, 16-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. “Ward 2013” (Society for Biomaterials, April 2013 Annual Meeting and Exposition: pdf page 1) in view of Mattsby-Baltzer et al., (Journal of Microbiology and Biotechnology, 31 May 2011, 21(6):659-664).

The claims are drawn to a method for concentrating a pathogen present in a biological sample obtained from a subject who is suspected of being infected with said pathogen, the method comprising: (a) contacting the biological sample obtained from the subject with an adsorption media under conditions to form an adhering complex comprising the adsorption media and said pathogen; (b) separating the adhering complex from components of the sample that are not included in the complex while maintaining the complex; and (c) collecting pathogens of the adhering complex.

Ward 2013 teach specificity of adsorption in a prototype whole blood affinity therapy device for removal of Staphylococcus aureus. Ward 2013 developed an TM Mircobind TM Affinity Blood Filter in series with a dialyzer.  Thus the pathogens are collected within the affinity blood filter. Avery long list of pathogens have been reported to bind to soluble heparin and heparin sulfate (col. 2). 

 Thus Ward 2013 teach a method for concentrating pathogens present in a biological sample obtained from a subject who is suspected of being infected with said pathogens “MRSA removal from culture is consistent with earlier results with whole human blood” (see page 1 first column last Para.), the method comprising: (a) contacting the biological sample obtained from the subject with an adsorption media “Here were report the specificity of  bacterial binding to the 'heparin-only' media” (see page 1 first column last Para.) under conditions to form an adhering complex comprising the adsorption media and said pathogens “We have developed and scaled up synthesis of an adsorption media with a biomimetic surface that captures pathogens, toxins and proinflammatory cytokines” (see Page 1 first column first Para referencing Mattsby-Baltzer et al.); (b) separating the adhering complex from components of the sample that are not included in the complex while maintaining the complex; and (c) collecting pathogens of the adhering complex (see page 1 first column second Para.); “

Ward 2013 teach that “We have developed and scaled up synthesis of an adsorption media with a biomimetic surface that captures pathogens, toxins and proinflammatory cytokines” (see page 1 first column first Para.); “Using covalently-bonded heparin, an analog of HS, together with optional supplemental ligands we mimic receptor sites on human cell membranes while presenting a blood-contacting surface known to be highly antithrombogenic. Heparin is bonded to non-porous UHMW polyethylene microspheres by a modified covalent end-point attachment process that maximizes surface concentration of (ATlll) binding sites” (see page 1 first column first Para.). Ward 2013 teach “Using covalently-bonded heparin, an analog of HS, together with optional supplemental ligands we mimic receptor sites on human cell membranes while presenting a blood-contacting surface known to be highly antithrombogenic. Heparin is bonded to non-porous UHMW polyethylene microspheres by a modified covalent end-point attachment process that maximizes surface concentration of (ATllI) binding sites” (see page 1 first column first Para.). Ward 2013 teach a pathogen growth assay, wherein that “Colony forming units (CFU/ml) were determined by standard dilution plating assays” (see page 1 first column second Para.).  Ward 2013 teach reducing MRSA concentrations to undetectable levels” (see page 1 first column last Para.); “MRSA mean concentration was reduced 67% after three passes through the 
Additionally, Mattsby-Baltzer et al., teach many microbes utilize glycosaminoglycans such as heparan sulfate (HS) on the surface of the mammalian cell as receptors. This mechanism is general and valid for many bacteria, viruses, and parasites. The HS molecules, structurally related to heparin, are highly negatively charged, partially sulfated, carbohydrate portions of proteoglycans that are present on the surface of almost all mammalian cells page 659, col. 2]. HS-binding microbes are exemplified by viruses like Herpes simplex virus type 1 (HSV-1), the causative agent of orolabial herpes; HSV-2, the causative agent of genital herpes; cytomegalovirus (CMV), the major complicating agent in immunosuppressed patients; dengue virus (causing recurrent fevers); and human immunodeficiency virus (HIV) [20]; and by bacteria including SA, Helicobacter pylori, Streptococcus pyogenes, S. sanguis, S. mutans, Escherichia coli, Pseudomonas aeruginosa, Mycobacterium tuberculosis; and parasites including Plasmodium falciparum (causing malaria) and Trypanosoma cruzi (causing trypanosomiasis) [page 660, col.1]. 
Matsby-Baltzer et al., teach the preparation of the herparin columns [page 660, col. 2-page 661-, col.1].  The packed columns were washed with PBS, a saline solution [page 661, col. 1].  Samples of whole blood containing challenge inoculums of SA and MRSA strains were passed through columns packed with surface heparinized polyethylene beads. Significant amounts of both SA and MRSA adhered to the heparinized beads (more than 65% of inoculated bacteria) [abstract]. 
Finally the bound bacteria was eluted with PBS-2M NaCl [page 661, col. 1].

Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Mattsby-Baltzer et al., collection and identification techniques to Ward et al., 2013’s method of concentrating a pathogen in order to identify and quantify the bacteria present in blood. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the collection, washing and elution steps to prove specific binding and pathogen identification and exploit the fact that many microbes utilize glycosaminoglycans as receptors.

KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of concentrating a pathogen, where there is no change in the respective function of the pathogen, adsorption media or complexes, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Rejections - 35 USC § 103
10.	Claims 1-15, 17-19, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hyde et al., (US PG Pub 20100040546 published Feb 2010; priority Aug 2008) in view of Mattsby-Baltzer et al., (Journal of Microbiology and Biotechnology, 31 May 2011, 21(6):659-664).
The claims are drawn to a method for concentrating a pathogen present in a biological sample obtained from a subject who is suspected of being infected with said pathogen, the method comprising: (a) contacting the biological sample obtained from 
Hyde teach a method for concentrating infectious pathogens present in a biological sample obtained from a subject who is suspected of being infected with said pathogens.  Hyde discloses a system suitable for broad-spectrum whole-blood separation of blood-borne factors of interest comprising a solid substrate or cartridge [para 0151] and a biosensor [para 0085] and states “the device for altering the functional structure of one or more inflammatory mediators in the peripheral blood of a subject having an inflammatory disease or condition can include a device providing extracorporeal treatment of the blood. Extracorporeal processing of the peripheral blood of the subject may be accomplished by removing blood from the peripheral circulatory system to an extracorporeal device, altering the functional structure of one or more inflammatory mediators and returning all or part of the processed blood back to the subject. The adsorption media is a solid substrate having at least one polysaccharide adsorbent on the surface thereof, Hyde teaches “The one or more binding agents on a matrix adapted to the treatment chamber can be configured to sequester at least one of the one or more inflammatory mediators from the blood” teaching that the binding agent is separate from the substrate (in the instant case, the matrix is understood to be the substrate) [para 0007].  Further, Hyde discloses “the one or more reactive components including binding agents, denaturing agents, degradative agents, modulator, or combinations thereof can be free in solution within one or more treatment chambers of 
The bacteria includes Streptococci; Staphylococcus aureus;  Eschericia coli; Borrelia; or Klebsiella pneumonia [para. 0030]. The fungi includes at least one of Candida albicans; Candida glabrata; Aspergilus spp.; Torulopsis glabrata; Candida tropicalis; C. krusei; or C. parapsilosis [para. 0031]. The virus includes, but is not limited to, at least one of: adenovirus; coxsackievirus; hepatitis a virus; poliovirus; epstein-barr virus; herpes simplex; type 1; herpes simplex; type 2; human cytomegalovirus; human herpesvirus; type 8; varicella-zoster virus; hepatitis B virus; hepatitis C viruses; human immunodeficiency virus (HIV); influenza virus; measles virus; mumps virus; parainfluenza virus; respiratory syncytial virus; papillomavirus; rabies virus; or Rubella virus  [para. 0032]. Hyde et al., teach the use of magnetic microbeads and the use of commercially available Mini-MACs columns [para. 0122].  Hyde et al., teach immunomagnetic separation [para. 0116]. However, Hyde et al., do not specifically collect pathogens of the adhering complex and further identification techniques.


The bound bacteria were eluted and quantitatively determined by culturing and by real-time PCR.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Mattsby-Baltzer et al., collection and identification techniques to Hyde et al.,  method of concentrating a pathogen in order to identify and quantify the bacteria present in blood. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the collection, washing and elution steps to prove specific binding and pathogen identification and exploit the fact that many microbes utilize glycosaminoglycans as receptors.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of concentrating a pathogen, where there is no change in the respective prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 



Pertinent Art

11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Tecan Journal, 1/2007.    https://www.tecan.com/hubfs/Tecan_Journal/200701/Tecan_Journal200701_PureLink.pdf
Ward et al., (US 20110184377) teach a method for removing cytokines and/or pathogens from blood or blood serum (blood) by contacting the blood with a solid, essentially non micro-porous substrate which has been surface treated with heparin, heparan sulfate and/or other molecules or chemical groups (the adsorbent media or media) having a binding affinity for the cytokine or pathogen(s) to be removed (the adsorbates).
Anal. Chem. 2009, 81, 14, 5637–5645) teach functional magnetic nanoparticles consist of magnetite clusters (∼70 nm) modified by polyethyleneimine (PEI) and poly(hexamethylene biguanide) (PHMBG) and are prepared by a two-step procedure at an acceptable cost. 

Conclusion
12.	No claims allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JANA A HINES/Primary Examiner, Art Unit 1645